DETAILED ACTION
This Office action is in response to the Application filed on May 5, 2020. An action on the merits follows. Claims 1-19 are pending on the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Applicant filed petition requesting acceptance of color drawings has been GRANTED, as indicated in the petition request decision response of 12 January 2022.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 3 is objected to because of the following informalities: 
line 2 of claim 3 recites “AGR”. However, the acronym AGR is undefined in the claims. To clarify that the acronym means automated georegistration, the examiner suggests amending “AGR” in line 2 of claim 3 to “automated georegistration (AGR)”. 
line 8 of claim 10 recites “GPS”. However, the acronym GPS is undefined in the claims. To clarify that the acronym means global positioning system, the examiner suggests amending “GPS” in line 8 of claim 10 to “global positioning system (GPS)”. 
line 10 of claim 10 recites “IR”. However, the acronym IR is undefined in the claims. To clarify that the acronym means infra-red, the examiner suggests amending “IR” in line 10 of claim 10 to “infra-red (IR)”. 
line 5 of claim 10 recites “radar”. However, the acronym radar is undefined in the claims. To clarify that the acronym means radio detection and ranging, the examiner suggests amending “radar” in line 5 of claim 10 to “radio detection and ranging (radar)”. 
line 5 of claim 18 recites “AGR”. However, the acronym AGR is undefined in the claims. To clarify that the acronym means automated georegistration, the examiner suggests amending “AGR” in line 5 of claim 18 to “automated georegistration (AGR)”. 
line 7 of claim 19 recites “GPS”. However, the acronym GPS is undefined in the claims. To clarify that the acronym means global positioning system, the examiner suggests amending “GPS” in line 7 of claim 19 to “global positioning system (GPS)”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “recognizing an object in an image… inputting at least two images, one of the images being a base image for scene registration” in lines 2-5 of the claim. However, the examiner cannot clearly ascertain if the claimed “one of the images” correspond to embodiments encompassing the claimed “an image” previously recited in line 2 of the claim, or if it correspond to embodiments encompassing an image different from the claimed “an image” previously recited in line 2 of the claim, which renders the claim indefinite. Also, the examiner cannot clearly ascertain if the claimed “at least two images” correspond to embodiments encompassing the claimed “an image” previously recited in line 2 of the claim, or not, which also renders the claim indefinite. Additionally, although “one of the images” is defined as “a base image for scene registration” the other one of the “least two images” is not defined in any of the claims, which further renders the claim indefinite.  
Claim 1 further recites the limitation “generating at least one orthoimage with corresponding digital elevation model (DEM) data in a Virtual Earth Coordinate (VEC) System domain; c) registering the at least one orthoimage to produce a registered image set; and d) outputting georegistered imagery with scene content signatures for automated scene content analysis and automated change detection” in lines 6-12 of the claim. However, the claimed “orthoimage”, “Virtual Earth Coordinate (VEC) System domain”, “georegistered imagery”, “scene content signatures”, and “scene content analysis and automated change detection” terms are not defined in any of the claims, which further renders the claim indefinite. 
Claims 2-11 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 2 recites the limitation “wherein image registration is automated with at least one feature chosen from a set thereof consisting of: a minimized scene characteristic difference between the base image and a to-be-aligned image in lines 1-4 of the claim. However, the examiner cannot clearly ascertain if the claimed “a to-be-aligned image” recited in line 4 of the claim corresponds to embodiments encompassing the other one of the “least two images” previously recited in line 4 of claim 1, or if it correspond to embodiments encompassing a “to-be-aligned image” different from the other one of the “least two images” previously recited in line 4 of claim 1, which renders the claim indefinite. Additionally, claim 2 recites the limitation “wherein image registration is automated” in line 2 of the claim. However, it is not clear if the claimed “image registration” correspond to embodiments encompassing the claimed “registered image set” previously recited in line 8 of claim 1, embodiments encompassing the claimed “georegistered imagery” previously recited in line 10 of claim 1, or if it correspond to embodiments encompassing “image registration” different from the ones previously recited claim 1, as indicated above, which also renders the claim indefinite.
Claim 2 further recites the limitation “… a minimized scene characteristic difference… a top-down approach, a bottom-up approach, and a combination of a top-down approach and a bottom-up approach… a multi-texture-size and a multi-grid-size approach… multi- layer, multi-texture and multi-grid-size information integration… matching criteria being flexible and parameter controllable… additional tie points through triangulation… eliminating at least one defective tie point… selecting an image pair from the base images, and another image pair from the to-be-aligned images… ortho geoimages and non-ortho geoimages as the base as well as the to-be-matched image… a modification of ground control points in reference to the base… and preserving the spatial and spectral integrity of the base image and the aligned image” in lines 3-17 of the claim. However, the claimed “minimized scene characteristic difference”, “top-down approach”, “bottom-up approach”, “a multi-texture-size”, “multi-grid-size approach”, “ multi- layer”, “multi-texture”, “multi-grid-size information integration”, “matching criteria being flexible and parameter controllable”, “additional tie points”, “defective tie point”, “ortho geoimages”, “non-ortho geoimages”, “ground control points”, and “preserving the spatial and spectral integrity” terms are not defined in any of the claims, which further renders the claim indefinite. Additionally, claim 2 recites the limitations “additional tie points”, “the base images”, “the to-be-aligned images”, “the base”, “the spatial and spectral integrity”, as indicated above. However, there is insufficient antecedent basis for these limitations in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. 
Claim 3 recites the limitation “wherein the orthorectification uses the iMaG AGR orthorectification algorithm that does not violate the spectral integrity of the scene” in lines 3-4. However, the claimed “orthorectification”, “iMaG AGR orthorectification”, and “does not violate the spectral integrity of the scene” terms are not defined in any of the claims, which renders the claim indefinite. Additionally, claim 3 recites the limitations “the iMaG AGR orthorectification algorithm” and “the spectral integrity of the scene”, as indicated above. However, there is insufficient antecedent basis for these limitations in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. 
Claim 4 recites the limitation “wherein the image registration process reduces the drift between the base image and the aligned image pair to a predetermined distance” in lines 2-3. However, it is not clear if the claimed “image registration process” correspond to embodiments encompassing the claimed “registered image set” previously recited in line 8 of claim 1, embodiments encompassing the claimed “georegistered imagery” previously recited in line 10 of claim 1, or if it correspond to embodiments encompassing a “image registration” different from the ones previously recited claim 1, as indicated above, which renders the claim indefinite. Additionally, the claimed “drift” and “predetermined distance” terms are not defined in any of the claims, which also renders the claim indefinite. Furthermore, claim 4 recites the limitations “the image registration process”, “the drift”, “the aligned image pair”, as indicated above. However, there is insufficient antecedent basis for these limitations in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. 
Claim 5 recites the limitation “wherein the base image is based on cadastral survey data as ground control points (gcps)” in lines 3-4. However, the claimed “cadastral survey data” and “ground control points (gcps)” terms are not defined in any of the claims, which renders the claim indefinite.
Claim 8 recites the limitation “the raster image comprises a raster representation” in line 2. However, there is insufficient antecedent basis for “the raster image” limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. 
Claim 10 recites the limitation “the multisensor data comprises at least two data types” in lines 1-2. However, there is insufficient antecedent basis for “the multisensor data” limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. 
Claim 10 further recites the limitation “electro-optical (EO) imagery, satellite imagery… real aperture and synthetic aperture radar (SAR) imagery… video/cellphone oblique imagery… thermal imagery (IR)… mixture of EO and IR imagery and data… Lidar data and imagery… terrain elevation data and imagery… non-orthoimagery and orthoimagery” in lines 3-13 of the claim. However, the examiner cannot clearly ascertain if each of the claimed “imagery” recited in lines 11-12 of the claim, respectively, correspond to embodiments encompassing the claimed “electro-optical (EO) imagery”, “satellite imagery”, “real aperture and synthetic aperture radar (SAR) imagery”, “video/cellphone oblique imagery”, “thermal imagery (IR)”, “non-orthoimagery and orthoimagery” recited the claim, or if it correspond to embodiments encompassing different types of “imagery” from the ones claimed above, which further renders the claim indefinite. Additionally, the claimed “conventional”, “data”, “oblique imagery of varying depression angles”, “data”, “signal data”, “generic” “non-orthoimagery”, and “orthoimagery” terms are not defined in any of the claims, which also renders the claim indefinite, which further renders the claim indefinite.  
Claim 12 recites the limitation “recognizing an object in an image… inputting at least two images, one of the images at least partially overlapping the other image” in lines 2-4 of the claim. However, the examiner cannot clearly ascertain if the claimed “one of the images” correspond to embodiments encompassing the claimed “an image” previously recited in line 2 of the claim, or if it correspond to embodiments encompassing an image different from the claimed “an image” previously recited in line 2 of the claim, which renders the claim indefinite. Also, the examiner cannot clearly ascertain if the claimed “at least two images” correspond to embodiments encompassing the claimed “an image” previously recited in line 2 of the claim, or not, which also renders the claim indefinite.
Claim 12 further recites the limitation “generating scene content signatures with feature attribute tables from the input images… linking features/objects in the input images based on a feature attribute table data… outputting a feature attribute table and an object linking/tracking file” in lines 5-10 of the claim. However, the claimed “scene content signatures”, “feature attribute tables from the input images”, and “linking features/objects in the input images” terms are not defined in any of the claims, which further renders the claim indefinite. Additionally, the examiner cannot clearly ascertain if the claimed “a feature attribute table data” and “a feature attribute table” recited in lines 7-9 of the claim, respectively, correspond to embodiments encompassing the claimed “feature attribute tables” previously recited in line 5 of the claim, or if it correspond to embodiments encompassing an different “feature attribute tables” from the ones previously recited in the claim, which further renders the claim indefinite.
Claims 13-16 are rejected by virtue of being dependent upon rejected base claim 12.
Claim 15 recites the limitation “the raster image comprises a raster representation” in line 2. However, there is insufficient antecedent basis for “the raster image” limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. 
Claim 16 recites the limitation “a corresponding feature (SSFL)” in lines 3-4 of the claim. However, the claimed “a corresponding feature (SSFL)” term is not defined in any of the claims, which renders the claim indefinite.
Claim 17 recites the limitation “recognizing an object in an image… inputting at least two images, one of the images being a base image for scene registration” in lines 2-4 of the claim. However, the examiner cannot clearly ascertain if the claimed “one of the images” correspond to embodiments encompassing the claimed “an image” previously recited in line 2 of the claim, or if it correspond to embodiments encompassing an image different from the claimed “an image” previously recited in line 2 of the claim, which renders the claim indefinite. Also, the examiner cannot clearly ascertain if the claimed “at least two images” correspond to embodiments encompassing the claimed “an image” previously recited in line 2 of the claim, or not, which also renders the claim indefinite. Additionally, although “one of the images” is defined as “a base image for scene registration” the other one of the “least two images” is not defined in any of the claims, which further renders the claim indefinite.  
Claim 17 further recites the limitation “registering the at least one image in the virtual Earth or no-coordinate domain to produce a reduced drift geo-aligned image set… outputting the geo-aligned imagery comprising at least one item chosen from a set of items consisting of… scene content signatures… signature libraries of the base images and the registered image set… georegistration variance score map… georegistration drift score database… change detection” in lines 5-14 of the claim. However, the claimed “the virtual Earth or no-coordinate domain”, “geo-aligned imagery”, “reduced drift geo-aligned image set”, “scene content signatures”, “signature libraries “, “georegistration variance score map”, “georegistration drift score”, and “change detection” terms are not defined in any of the claims, which further renders the claim indefinite. Additionally, claim 17 recites the limitations “the virtual Earth or no-coordinate domain”, “the geo-aligned imagery”, “the base images” and “the registered image set”, as indicated above. However, there is insufficient antecedent basis for these limitations in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. 
Claims 18-19 are rejected by virtue of being dependent upon rejected base claim 17.
Claim 19 recites the limitation “wherein ground control points (gcps) are based on… cadastral survey data… predicted imagery data from the cadastral data… any other appropriate data having high correlation with cadastral data… other non-image based data with high geospatial accuracy comprising signal and GPS data” in lines 3-7. However, the claimed “ground control points (gcps)”, “cadastral survey data”, “predicted imagery data from the cadastral data”, “any other appropriate data having high correlation with cadastral data”, “other non-image based data with high geospatial accuracy comprising signal and GPS data”, terms are not defined in any of the claims, which renders the claim indefinite. 
Claim 19 recites the limitation “predicted imagery data” in line 4 of the claim, as indicated above. However, the examiner cannot clearly ascertain if each of the claimed “imagery data” recited in line 4 of the claim corresponds to embodiments encompassing the claimed “geo-aligned imagery” previously recited “image”, “images, “imagery”, or “image set” previously recited claim 17, encompassing the claimed “input imagery set” or “the  orthorectified imagery set” previously recited claim 17, or if it correspond to embodiments encompassing different types of “imagery” from the ones claimed above, which further renders the claim indefinite. Additionally, claim 19 recites the limitation “imagery data from the cadastral data” in line 4. However, there is insufficient antecedent basis for “the cadastral data” limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. 

Conclusion
The prior art made of record cited in PTO-892 and not relied upon is considered pertinent to applicant’s disclosure. In particular, US Pat. No. 7,899,272, Applicant cited prior art (AAPA).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668